Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-7, and 10-17 are pending.  Claims 4, 8, and 9 have been canceled.  Note that, Applicant’s amendment and arguments 1/14/21 have been entered.  
 Applicant's election with traverse of Group I, claims 1-15, in the reply filed on January 14, 2020, is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner to examine claims 16 and 17 related to a method of treating a hard surface together with claims 1-15 directed to a spray applicator containing a detergent composition.  This is not found persuasive because the invention of Group I, which is drawn to a container comprising a spray application, wherein said container comprises a detergent composition, is materially different and patentably distinct from the invention of Group II, which is drawn to a method of treating a hard surface, wherein each Group would require a separate search due to their separate classification thereby placing an undue burden on the Examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2021.
Objections/Rejections Withdrawn

	The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) in view of Blattner et al (US 2013/0072419) or Cheung (US 2009/0143273); and Hutton et al (US 2003/0119689), has been withdrawn. 
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Burt et al (6,090,771) in view of Blattner et al (US 2013/0072419) or Cheung (US 2009/0143273); and Hutton et al (US 2003/0119689), has been withdrawn.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/413626 in view of Blattner et al (US 2013/0072419) or Cheung (US 2009/0143273); and Hutton et al (US 2003/0119689), has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-3, 5-7, and 10-15 are objected to because of the following informalities:
With respect to instant claim 1, it is suggested that Applicant delete the abbreviations “ASE”, “HASE”, and “HEUR”. Note that, instant claims 2, 3, 5-7, and 10-15 have also been objected to due to their dependency on claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) in view of Blattner et al (US 2013/0072419) or Cheung (US 2009/0143273); and Hutton et al (US 2003/0119689).
Inoue et al teach a detergent composition for hard surfaces containing a monoalkyl glyceryl ether whose alkyl group has 3 to 8 carbon atoms; a glycol ether compound; an amine; a polyvalent carboxylic acid; 0.1 to 5% by mass of a surfactant; and water.  See paras. 4-11.  Suitable glycol ethers include diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, propylene glycol monobutyl ether, etc., wherein the amount of monoalkyl glyceryl ether and glycol ether equal 1 to 10% by weight and 1 to 10% by weight, respectively, and the ratio of glyceryl ether to glycol ether is from 0.2 to 5.  Suitable amines include monoethanolamine, triethanolamine, etc., which is present in amounts from 1 to 6% by weight. Suitable surfactants include nonionic surfactants, anionic surfactants, etc.  Suitable nonionic surfactants include polyoxyalkylene alkyl ethers, amine oxides, etc.  See paras. 20-36.  Surfactants may be used in amounts from 0.1 to 5% by weight.  See para. 40.  Additionally, other 
Specifically, Inoue et al teach a detergent composition which is placed in a spray trigger container, said composition containing 3% of mono-normal amyl glyceryl ether, 2% or 3% diethylene glycol monobutyl ether, 3% monoethanolamine, 0.2% citric acid, 1% amine oxide, water, etc., wherein the composition has a pH of 11.  See paras. 57-58.  
Inoue et al do not teach the use of a thickener such xanthan gum, a polymer such as polyethylene glycol (i.e., polyethylene oxide), or a spray container containing a detergent composition comprising a surfactant, an organic solvent, a thickener such as xanthan gum, a polymer such as polyethylene glycol (i.e., polyethylene oxide), and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Hutton et al teach a hard-surface cleaning composition.  See Abstract.  Thickening agents may be used in the compositions in amounts from 0.1% to 10% by weight and include carboxyvinyl polymers having a molecular weight from 500,000 to 10,000,000, xanthan gum, etc.  See paras. 62-67.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent such as xanthan gum, in an amount, for example of 0.1% by weight, in the composition taught by Inoue et al, with a reasonable expectation of success, because Hutton et al teach the use of thickening 
Cheung teaches hard surface cleaning and disinfecting compositions comprising cationic surfactants having germicidal properties, fluorosurfactant compounds, film-forming polymers and, optionally, detersive surfactants and/or organic solvents.  See Abstract.  The film forming polymers provides a barrier against subsequent soiling or staining of the surfaces, however, they may be readily removed in a subsequent cleaning of the hard surface.  See paras. 147.  Suitable film forming polymers include polyethylene oxides which have a molecular weight of from about 100,000 to about 8,000,000, etc.  See paras. 155-160.  These polymers may be used in amounts from 0.001% to 10% by weight.  See paras. 188-189.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyethylene oxide having the specific molecular weight as recited by the instant claims in the composition taught by Inoue et al, with a reasonable expectation of success, because Cheung teaches that the use of a polyethylene oxide having the specific molecular weight as recited by the instant claims in a similar composition provides a film which provides an antisoiling barrier and further, such properties would be desirable in the compositions taught by Inoue et al.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a spray container containing a detergent composition comprising a surfactant, an organic solvent, a thickener such as xanthan gum, a polymer such as polyethylene glycol (i.e., polyethylene oxide), and the other requisite components of the composition in the specific amounts as recited by the .  
Claims 1-3, 5-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al (6,090,771) in view of Cheung (US 2009/0143273); and Hutton et al (US 2003/0119689).
Burt et al teach an embodiment which is a low residue ready to use aqueous hard surface cleaning and broad spectrum disinfecting composition containing 0.05 to 0.3% of a quaternary ammonium surfactant compound having germicidal properties; 0.5 to 10% of propylene glycol mono-butyl ether, 0.2 to 3% by weight of a surfactant such as an amine oxide, 0.5 to 2.5% of one or more alkanolamines, 0 to 0.5% of one or more optional constituents.  See column 11, lines 1-40.  The compositions can be desirably provided as a ready to use product in a manually operated spray dispensing container.  See column 12, line 20 to column 13, line 25.  The pH of the composition may range from 9 to 14.   See column 9, lines 60-69.  Suitable alkanolamines include ethanolamine, triethanolamine, etc.  See column 7, lines 1-35.  Suitable optional additives include pH adjusting agents, pH buffering agents, chelating agents, rheology modification agents (i.e, thickeners), further nonionic surfactant compounds, etc.  Suitable useful nonionic surfactants include alkoxylated primary and secondary alcohols, etc.  See column 10, lines 1-69.  

Hutton et al and Cheung are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent, such as xanthan gum, in an amount, for example of 0.1% by weight, in the composition taught by Burt et al, with a reasonable expectation of success, because Hutton et al teach the use of thickening agents, such as xanthan gum, in amounts, for example, of 0.1% by weight in a similar composition and further, Burt et al teach the use of thickening agents in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyethylene oxide having the specific molecular weight as recited by the instant claims in the composition taught by Burt et al, with a reasonable expectation of success, because Cheung teaches that the use of a polyethylene oxide having the specific molecular weight as recited by the instant claims in a similar composition provides a film which provides an antisoiling barrier and further, such properties would be desirable in the compositions taught by Burt et al.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a spray container containing a detergent composition comprising a surfactant, an organic solvent, a thickener such as .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9-15, and 17 of copending Application No. 16/413626 in view of Cheung (US 2009/0143273); and Hutton et al (US 2003/0119689).  Claims 1, 6, 7, 9-15, and 17 of 16/413626 encompass all the material limitations of the instant claims except for the inclusion of a thickener such xanthan gum and a polymer such as polyethylene glycol (i.e., polyethylene oxide).
Cheung, and Hutton et al are relied upon as set forth above.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyethylene oxide having the specific molecular weight as recited by the instant claims in the composition claimed by 16/413626, with a reasonable expectation of success, because Cheung teaches that the use of a polyethylene oxide having the specific molecular weight as recited by the instant claims in a similar composition provides a film which provides an antisoiling barrier and further, such properties would be desirable in the compositions claimed by 16/413626.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a spray container containing a detergent composition comprising a surfactant, an organic solvent, a thickener such as xanthan gum, a polymer such as polyethylene glycol (i.e., polyethylene oxide), and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1, 6, 7, 9-15, and 17 of 16/413626 in view of Cheung; and Hutton et al suggest a spray container containing a detergent .  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Inoue et al in view of Cheung and Hutton et al; or Burt et al in view of Cheung and Hutton et al, Applicant states that while the cited references may teach various containers, they fail to teach or disclose containing comprising a spray applicator comprising the components recited in the present claims.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Inoue et al in view of Cheung and Hutton et al; or Burt et al in view of Cheung and Hutton et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
For example, Inoue et al clearly teach the use of solvents such as glycol ethers which include diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, propylene glycol monobutyl ether, etc., wherein the amount of monoalkyl glyceryl ether and glycol ether equal 1 to 10% by weight and 1 to 10% by weight, respectively, and the ratio of glyceryl ether to glycol ether is from 0.2 to 5 and the use of surfactants including nonionic surfactants, anionic surfactants, etc. (See paras. 20-36 of Inoue et al).  Inoue et al clearly teach that surfactants may be used in amounts from 0.1 to 5% by weight.  (See para. 40 of Inoue et al).  Additionally, the Examiner assets that Cheung and Hutton et al are analogous prior art relative to Inoue et al or Burt et al and that one of ordinary skill in the art clearly would have looked to the teachings of Cheung and Hutton et al to cure the deficiencies of Inoue et al or Burt et al.  Hutton et al and Cheung are secondary references relied upon for their teaching of xanthan gum and a polymer such as 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        




/G.R.D/March 1, 2021